Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted upon a stipulation to the effect that the issues in these appeals and the issues in United States v. Pitcairn, C. A. D. 334, are in all material respects similar, and the record in that case has been admitted in evidence herein.
Upon the agreed facts, and following the cited authority, I find and hold the proper dutiable export values of the merchandise covered by these appeals to be the values found by the appraiser, less any amounts added by the importers on entry to meet advances made by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.